DETAILED ACTION

Application filed 1/13/2021 has been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are allowed. 
Specification and drawings are accepted. 
IDS has been considered. It is noted that some of the documents are not valid prior art. 
Application is allowed. 

Reasons for Allowance
Claims 1-5 are allowed. The following is an examiner’s statement of reasons for allowance.
The claims of the present application are directed towards a communication system of image data frames from a transmitter to a receiver. An imaging device acquires image data of a frame image captured for each predetermined frame cycle. A processor is used to transmit image data stored in the buffer at predetermined transmission speed. The image data is deleted once the transmission has been completed and confirmed. The image is stored in the transmission buffer after deleting all the image data stored on the buffer when two conditions are met. The first condition indicates that the frame number of the transmission-completion frame confirmed in a frame cycle this time is greater than a frame number of the transmission-completion frame confirmed in a previous frame cycle. The second condition indicates that a frame number of a frame of the image data to be stored in the buffer after the transmission-completion frame is confirmed in the frame cycle this time is greater than a frame number acquired by adding one to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112